Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing
The drawing filed on March 24, 2021 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-20: Yoo et al. (U.S. PAP 2021/0199827, hereon Yoo) discloses a system, a computer implemented method and apparatus for determining a subsurface feature (see Yoo, Abstract and paragraph [0003]), the method comprising: determining a first velocity model (see Yoo, paragraph [0004]) based on an initial velocity model (see Yoo, paragraph [0003]-[0004]); generating a second velocity model based on measured seismic data at one or more first frequencies, the first velocity model, and a full waveform inversion (FWI) (see Yoo, paragraph [0004]); However, Yoo or any of the prior art of record discloses or teaches the method or system that “in response to the second velocity model not satisfying a preset condition, performing a seismic forward simulation on the second velocity model to generate simulated seismic 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gomes et al. (U.S. PAP 2018/0196154) discloses reflection full waveform inversion method with density and velocity models updated separately. 
Zhang et al. (U.S. Patent No. 11,048,001) discloses method using travel time, full wave inversion for imaging subsurface formation with salt bodies. 
Wang et al. (U.S. Patent No. 10,578,755) discloses system and method for reconstructed wavefield inversion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857